Citation Nr: 9905728	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-28 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for dementia.

2.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities.

3.  Entitlement to service connection for chronic 
osteomyelitis of the left toe with amputation.

4.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Guardian


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

The Board notes that in January 1988 the RO found the veteran 
incompetent for VA purposes.  Documents of record show the 
appellant, the veteran's spouse, has been appointed general 
power of attorney.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In April 1996 the Board remanded the case to the RO for 
additional development.

At a January 1997 personal hearing, the appellant raised 
additional issues for entitlement to service connection, 
including heart disease and an esophageal disorder.  These 
matters are referred to the RO for appropriate development.



FINDINGS OF FACT

1.  Competent medical evidence demonstrating the veteran's 
dementia was incurred in, or aggravated by, active service 
has not been provided.

2.  Competent medical evidence demonstrating the veteran's 
peripheral vascular disease of the lower extremities was 
incurred in, or aggravated by, active service has not been 
provided.

3.  Competent medical evidence demonstrating the veteran's 
chronic osteomyelitis of the left toe with amputation was 
incurred in, or aggravated by, active service has not been 
provided.

4.  Competent medical evidence demonstrating the veteran's 
glaucoma was incurred in, or aggravated by, active service 
has not been provided.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for dementia.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for peripheral vascular disease 
of the lower extremities.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for chronic osteomyelitis of the 
left toe with amputation.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for glaucoma.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's service medical 
records are incomplete, and the record suggests that they may 
have been lost due to fire.  In such cases, there is a 
heightened duty to assist in developing the evidence that 
might support the claim, which includes the duty to search 
for alternative medical records.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  The record includes a copy of a 
January 1955 service department examination report and 
correspondence documenting RO attempts to obtain alternative 
evidence in support of the claim.  Therefore, the Board finds 
the RO has adequately assisted the appellant and that 
additional development is not warranted.  

The Board further finds that the existence of additional 
evidence has not been identified sufficient to warrant 
additional development in order to establish a well-grounded 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including psychoses, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Dementia

A January 1955 service department medical examination found a 
normal clinical psychiatric evaluation.  No other service 
medical records are available for review.

In a February 1987 application for VA benefits, the veteran 
stated his nervous disorder began in 1986.  

During VA examination in August 1987, the veteran reported 
that he served in Korea but was not engaged in combat with 
the enemy.  He stated that he had been nervous around gunfire 
during training and was given pills at a military dispensary 
for his nervousness.  The diagnoses included chronic anxiety 
disorder, the exact duration of which would require 
confirmation from earlier sources, and mild to moderate 
dementia, of undetermined etiology.

In a January 1988 VA psychological testing interview the 
veteran reported that he had been struck in the head 3 times 
since the age of 12, and that the latest episode was in 1959 
when he experienced loss of consciousness for about 30 
minutes.  The examiner noted findings indicative of organic 
brain disorder in a person of low intelligence.  It was noted 
that the veteran's history of head injuries and seizures were 
in the remote past and that their contribution to the present 
dysfunction was unclear.

In a January 1992 statement in support of the claim, the 
veteran's sister stated that the veteran had no problems 
before entering active service, but that after he returned he 
experienced blackouts and had bad nerves.  

In a June 1993 statement in support of the claim, the 
appellant reported that the veteran received treatment in 
Louisiana after service, but that he could not remember the 
names of his medical care providers.  She also stated that 
the veteran's sister told her that within a year after the 
veteran returned home they had to lock him in a room because 
they could not handle him.

At a personal hearing, the appellant testified that she had 
been married to the veteran for 23 years, and that she was 
the veteran's custodian or fiduciary for VA purposes.  
Transcript, p. 1 (January 1997).  She stated that the veteran 
had mental problems when she first met him in 1974.  Tr., p. 
5.  

Additional VA and private medical records included in the 
claims file are negative for opinion as to etiology for any 
psychiatric disorders.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's dementia was incurred in, or 
aggravated by, active service.  VA medical opinion found the 
etiology of the veteran's psychiatric disorders was 
undetermined.  In addition, there is no competent evidence 
demonstrating a psychoses manifest to a degree of 10 percent 
within one year of the veteran's discharge from active 
service.  See 38 C.F.R. § 3.309(a).

The only other evidence of dementia, or any other psychiatric 
disorder, related to active service are the opinions of the 
appellant and the veteran's sister.  However, the record does 
not reflect that they are competent to provide a medical 
opinion.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  

The Court has also held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is not competent to 
establish a nexus.  Consequently, the Board finds that 
evidence of a well-grounded claim for entitlement to service 
connection for dementia has not been submitted.  See 
38 U.S.C.A. § 5107(a).

Peripheral Vascular Disease of the Lower Extremities

A January 1955 service department medical examination found a 
normal clinical evaluation of the veteran's vascular system.  
No other service medical records are available for review.

VA general medical examination in August 1987 found 
peripheral vascular occlusive disease involving the lower 
extremities, with mild to moderate symptoms of claudication.  
No opinion as to etiology was provided.

At the January 1997 personal hearing, the appellant testified 
that the veteran's leg problems included difficulty walking 
and cold feet.  Tr., p. 3.  She stated she never noticed the 
veteran's legs swelling, and that he never wore support hose 
or braces for a leg disorder.  Tr., p. 4.

Additional VA and private medical records included in the 
claims file are negative for opinion as to etiology for 
peripheral vascular occlusive disease involving the lower 
extremities.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's peripheral vascular disease 
of the lower extremities was incurred in, or aggravated by, 
active service.  The first diagnosis of this disorder was 
provided in August 1987, over 32 years after the veteran's 
discharge from active service.

The Board notes the appellant's opinion as to etiology is not 
competent to establish service incurrence or continuity of 
symptomatology.  See Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494; Savage, 10 Vet. App. at 497.  
Consequently, the Board finds that evidence of a well-
grounded claim for entitlement to service connection for 
peripheral vascular disease of the lower extremities has not 
been submitted.  See 38 U.S.C.A. § 5107(a).

Osteomyelitis of the Left Toe with Amputation

A January 1955 service department medical examination found a 
normal clinical evaluation of the veteran's feet.  No other 
service medical records are available for review.

In his February 1992 application for VA benefits the veteran 
reported left great toe amputation secondary to infection in 
1986.

VA hospital records dated in January 1987 show the veteran 
underwent amputation of the distal phalanx of the left great 
toe.  The diagnosis was osteomyelitis of the left great toe.  

During VA orthopedic examination in September 1987, the 
veteran reported he sustained a fracture of the distal 
phalanx of the left great toe in June 1986 when a board 
dropped on his toe.  The diagnosis was amputation of the left 
great toe, with osteomyelitis, symptomatic, chronic.  

At the January 1997 personal hearing, the appellant testified 
that the veteran began experiencing problems with his toe in 
1977.  Tr., p. 2.  She stated he had problems with the toe 
long before he ever went to see a doctor.  Tr., p. 3.

Additional VA and private medical records included in the 
claims file are negative for opinion as to etiology for 
osteomyelitis of the left toe with amputation.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's osteomyelitis of the left toe 
with amputation was incurred in, or aggravated by, active 
service.  The first medical report of any left great toe 
disorder was provided in December 1986, over 31 years after 
the veteran's discharge from active service.

The Board notes the appellant's opinion as to etiology is not 
competent to establish service connection or continuity of 
symptomatology.  See Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494; Savage, 10 Vet. App. at 497.  
Consequently, the Board finds that evidence of a well-
grounded claim for entitlement to service connection for 
osteomyelitis of the left toe with amputation has not been 
submitted.  See 38 U.S.C.A. § 5107(a).

Glaucoma

A January 1955 service department medical examination found a 
normal clinical evaluation of the veteran's eyes.  No other 
service medical records are available for review.

In his February 1992 application for VA benefits the veteran 
reported his glaucoma began in 1982.

VA outpatient treatment records dated in June 1986 show the 
veteran reported something growing in his eyes of 
approximately 5 years duration.  The diagnoses included 
probable chronic open angle glaucoma.  Additional VA and 
private medical records included in the claims file are 
negative for opinion as to etiology for glaucoma.

VA ophthalmologic examination in August 1987 found chronic 
bilateral open angle glaucoma.  No opinion as to etiology was 
provided.

At the January 1997 personal hearing, the appellant testified 
that the veteran was informed of his eye problems and began 
wearing eyeglasses in approximately 1989.  Tr., p. 5.  She 
stated he had never worn glasses before that time.  Tr., p. 
5.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's glaucoma was incurred in, or 
aggravated by, active service.  The first diagnosis of this 
disorder was provided in June 1986, over 31 years after the 
veteran's discharge from active service.  In addition, there 
is no competent evidence demonstrating glaucoma (other 
organic disease of the nervous system) manifest to a degree 
of 10 percent within one year of the veteran's discharge from 
active service.  See 38 C.F.R. § 3.309(a).

The Board notes the appellant's opinion as to etiology is not 
competent to establish service incurrence or continuity of 
symptomatology.  See Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494; Savage, 10 Vet. App. at 497.  
Consequently, the Board finds that evidence of a well-
grounded claim for entitlement to service connection for 
glaucoma has not been submitted.  See 38 U.S.C.A. § 5107(a).



ORDER

Entitlement to service connection for dementia is denied.

Entitlement to service connection for peripheral vascular 
disease of the lower extremities is denied.

Entitlement to service connection for chronic osteomyelitis 
of the left toe with amputation is denied.

Entitlement to service connection for glaucoma is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

